Title: From John Adams to William Cranch, 10 March 1823
From: Adams, John
To: Cranch, William



Dear Sir.
Quincy March 10th. 1823

I have received your kind letter of the 27th. Feb—with great satisfaction and sincere gratitude, I can reciprocrate your sentiments with great truth, the loss of my sight and a parilitic quiveration of my hands have rendered it impossible for me to write, And the dictation of a letter costs me more pain, than to write four, when I could write, You have rarely been out of my thoughts and I have deeply sympathised with you in all your misfortunes, though these light afflictions are but for a moment. Yet I have found by melancholy experience, that, that moment lasts as long as life.
Although you say you are an old Man yet I find that your imagination is as vigorous and brilliant as any young Man; what judgement posterity will form of my character I know not, and cannot conjecture they will have an Encyclopedia of libels to examine and digest before they can come at the truth. And I fear they will never have the means of reaching it—Our Fathers, Mothers, Brothers & Sisters, where are they, I hope they are in a world of more sincerity than this, where they can read each others hearts, through transparent bosoms, or in plain english, where nothing but truth, honour and candour can be found.
My Son has li was born, has lived, and will dye, in a continuel succession of storms, what rational creature would lead such a life has he & I have done when he could stay at home sleep in a whole skin, eat his beaf and Mutton in tranquillity enjoy his family and friends, grow rich and fat, & sleep sound at night, (I answer) every rational creature who possessed a conscience, a sense of duty a love of Country, and benevolence to mankind would prefer a life of toil and danger, to the life of ease safety and Sloth.
With my love to your family & Children / believe me to be affectionately / your Uncle
John Adams